DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by US Patent 5620069 issued to Hurwitz (Here forth “Hurwitz”).
Regarding claim 1, Hurwitz discloses: A carrying case, comprising: 
first and second body panels (Fig 2, first panel 24 and second panel 14+16+18+20+22), each of the first and second body panels (Fig 2, first panel 24 and second panel 14+16+18+20+22) comprising a substantially puncture-resistant material (Column 2, lines 1-3, the outer material can be made of durable polymeric materials nylon and polyester, are puncture- resistant materials; Nylon also has a degree of cushioning abilities making it a cushioning material); and 
a zipper (Fig 2, zipper 26), wherein a first set of teeth of the zipper is disposed about substantially all of a perimeter or circumference of the first body panel (Fig 2, zipper 26 teeth are attached substantially around the first panel 24) and a second set of teeth of the zipper is disposed about substantially all of a perimeter or circumference of the second body panel (Fig 2, zipper 26 teeth are attached substantially around the second panel 14+16+18+20+22), 
wherein a user may selectively reconfigure the carrying case between an expanded configuration and a collapsed configuration by selectively fastening or unfastening the zipper (Fig 2, as the frame is collapsible, when the lid is unzipped the case can be collapsed into a collapsed configuration), wherein, when the zipper is fully fastened, corresponding edges of the first and second body panels are joined to form a plurality of walls defining an enclosed interior volume such that the carrying case is in the expanded configuration (Fig 1-2, when the zipper 26 is fully fastened, the walls define an enclosed interior volume in the expanded configuration; the case in the expanded position is capable of holding items and therefore can hold a camera or photographic equipment), and 
wherein, when the zipper is fully unfastened, corresponding edges of the first and second body panels are disjoined and do not define an enclosed interior volume such that the carrying case is in the collapsed configuration (Fig 1-2, when the zipper 26 is unzipped the enclosed interior volume is no longer enclosed as shown in Fig 2).
Regarding claim 2, Hurwitz further discloses wherein the plurality of walls comprises a top wall (Fig 1-2, first panel 24 forms top wall when in expanded form), a bottom wall, two side walls, and two end walls (Fig 1-2, second panel 14+16+18+20+22forms the bottom, side and end walls when in expanded form) such that the interior volume defined thereby is substantially in the shape of a rectangular prism (Fig 2).
Regarding claim 3, Hurwitz further teaches, wherein the substantially puncture-resistant material is a polymeric material (See detailed description of the rejection of claim 1).
Regarding claim 4, Hurwitz further includes all of the limitations, including wherein the polymeric material is a nylon (See detailed description of the rejection of claim 1).	
Regarding claim 10, Hurwitz further teaches adapted to receive and securely carry a camera or other photographic equipment within the interior volume when in the expanded configuration (Fig 1-2, the case in the expanded position is capable of holding items and therefore can hold a camera or photographic equipment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz in view of US Publication 2011/0233084 by Watson (Here forth “Watson”).
Regarding claim 5, Hurwitz does not expressly disclose that the material is 210D Nylon. Watson discloses a similar case wherein the nylon is 210D nylon (Par 27, lines 5-6).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hurwitz and Watson before them, when the application was filed, to have modified the case of Hurwitz to make material of the case be of 210D nylon, as taught by Watson, to advantageously keep the case water and dust proof.
Regarding claim 6, Hurwitz does not expressly disclose that a portion is multi-layer. Watson discloses a similar case wherein at least one body panel comprises a multi- layer or composite portion (Para 27 line 16 discusses  the concept of using a three layer material wherein there are two layers of 210 nylon on the outer and intermediate layers and polyurethane for the inner layer; as the bag is made of multiple layers and has an inner layer of material, the interior surface will provide a level of cushioning as there is a material between the objects within and outside elements).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hurwitz and Watson before them, when the application was filed, to have modified the case of Hurwitz so the case cover is made of a multi-layered material, as taught by Watson, to advantageously create multiple layer of protection and cushioning to protect the contents within the case.
Regarding claim 7, Hurwitz further teaches wherein an outer surface of the at least one body panel comprises the substantially puncture-resistant material (See detailed description of the rejection of claim 1).
Regarding claim 8, Hurwitz as modified includes all of the limitations including wherein an inner surface of the at least one body panel comprises a durable cushioning material (See detailed description of the rejection of claim 1).
Regarding claim 9, Hurwitz as modified includes all of the limitations, including wherein the multi-layer or composite portion comprises an outer surface layer, an inner surface layer, and at least one intermediate layer (See detailed description of the rejection of claim 6).

Claim 11, 13-14 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz in view of US Publication 20200063332 by Holderness (Here forth “Holderness”).
Regarding claim 11, Hurwitz discloses a collapsible insert for a carrying case, comprising: 
back and front body panels (Fig 2, first panel 24 and second panel 14+16+18+20+22), each of the back and front body panels comprising a substantially puncture-resistant material (Column 2, lines 1-3, the outer material can be made of durable polymeric materials  nylon and polyester and are puncture- resistant materials; Nylon also has a degree of cushioning abilities making it a cushioning material; Para 27 line 16 discusses  the concept of using a three layer material wherein there are two layers of 210 nylon on the outer and intermediate layers and polyurethane for the inner layer; as the bag is made of multiple layers and has an inner layer of material where the inner surface is made of polyurethane will provide a level of cushioning as there is a material between the objects within and outside elements; the outer surface and intermediate surface will be durable as they are made of 210 nylon); and 
a zipper, wherein a first set of teeth of the zipper is disposed about substantially all of a perimeter or circumference of the back body panel (Fig 2, zipper 26 teeth are attached substantially around the first panel 24) and a second set of teeth of the zipper is disposed about substantially all of a perimeter or circumference of the front body panel (Fig 2, zipper 26 teeth are attached substantially around the second panel 14+16+18+20+22), 
wherein a user may selectively reconfigure [Not taught: the collapsible insert] between an expanded configuration and a collapsed configuration by selectively fastening or unfastening the zipper (Fig 2, as the frame is collapsible, when the lid is unzipped the case can be collapsed into a collapsed configuration), 
wherein, when the zipper is fully fastened, corresponding edges of the back and front body panels are joined to form a plurality of walls defining an enclosed interior volume such that the collapsible insert is in the expanded configuration (Fig 1-2, when the zipper 26 is fully fastened, the walls define an enclosed interior volume in the expanded configuration; the case in the expanded position is capable of holding items and therefore can hold a camera or photographic equipment), and 
wherein, when the zipper is fully unfastened, corresponding edges of the back and front body panels are disjoined and do not define an enclosed interior volume (Fig 2, as the frame is collapsible, when the lid/front body panel is disjoined from the back body by unzipping, the case can be collapsed into a collapsed configuration) [Not taught: such that the collapsible insert is in the collapsed configuration].
Hurwitz does not expressly disclose a collapsible insert. 
Holderness discloses a similar case wherein a user may selectively reconfigure the collapsible insert between an expanded configuration and a collapsed configuration (Fig 1, divider 8; Para 27, the divider can go from an expanded to collapsed position along with the case when the case is in the collapsed position).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hurwitz and Holderness before them, when the application was filed, to have modified the case of Hurwitz to have collapsible inserts that can create compartment when the case is in the expanded position and be collapsed when the case is collapsed, as taught by Holderness, to advantageously be able to divide articles within the case and collapse the inserts when they are no longer needed and the case needs to take up less spaces when being transported.
Regarding claim 13, Hurwitz further  teaches wherein the substantially puncture-resistant material is a polymeric material (See detailed description of the rejection of claim 11).
Regarding claim 14, Hurwitz further teaches  wherein the polymeric material is a nylon (See detailed description of the rejection of claim 11).
Regarding claim 20, Hurwitz further teaches being adapted to receive and securely carry a camera or other photographic equipment within the interior volume when in the expanded configuration (See detailed description of the rejection of claim 11).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz and Holderness in view of US Publication 2013/0087423 by Bettua (Here forth “Bettua”).
Regarding claim 12, Hurwitz further discloses wherein the plurality of walls comprises a top wall (Fig 1-2, first panel 24 forms top wall when in expanded form), a bottom wall, a left wall, a right wall, a back wall, and a front wall such that the interior volume defined (Fig 1-2, second panel 14+16+18+20+22 forms the bottom, side and end walls when in expanded form)  thereby is substantially in the shape of a [Not taught: trapezoidal prism].
Bettua discloses a similar case wherein the top, bottom, left, right, and back walls form a trapezoidal shape (Fig 6).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hurwitz, Holderness, and Bettua before them, when the application was filed, to have modified the case of Hurwitz to have the case be trapezoidal, as taught by Bettua, to advantageously be able to fit the suitcase in tight fitting spaces while travelling.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz and Holderness in view of Watson.
Regarding claim 15, Hurwitz as modified does not expressly disclose that the material is 210D Nylon. Watson discloses a similar case wherein the nylon is 210D nylon (Par 27, lines 5-6).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hurwitz, Holderness and Watson before them, when the application was filed, to have modified the case of Hurwitz to make material of the case be of 210D nylon, as taught by Watson, to advantageously keep the case water and dust proof.
Regarding claim 16, Hurwitz as modified does not expressly disclose that a portion is multi-layer. Watson discloses a similar case wherein at least one body panel comprises a multi-layer or composite portion (Para 27 line 16, the concept of using a multi-layer  two layers of 210 nylon on the outer and intermediate layers and a layer of polyurethane for the inner layer has been taken).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hurwitz, Holderness and Watson before them, when the application was filed, to have modified the case of Hurwitz to make material of the case be of multi-layered, as taught by Watson, to advantageously create a cushioning effect.
Regarding claim 17, Hurwitz further teaches  wherein an outer surface of the at least one body panel comprises the substantially puncture-resistant material (See detailed description of the rejection of claim 11).
Regarding claim 18, Hurwitz as modified includes all of the limitations, including wherein an inner surface of the at least one body panel comprises a durable cushioning material (See detailed description of the rejection of claim 11).
Regarding claim 19, Hurwitz as modified does not expressly disclose that a portion is multi-layer. Watson discloses a similar case wherein the multi-layer or composite portion comprises an outer surface layer, an inner surface layer, and at least one intermediate layer (Para 27 line 16, the concept of using a multi-layer  two layers of 210 nylon on the outer and intermediate layers and a layer of polyurethane for the inner layer has been taken).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hurwitz, Holderness and Watson before them, when the application was filed, to have modified the case of Hurwitz so the case cover is made of a multi-layered material, as taught by Watson, to advantageously create multiple layer of protection and cushioning to protect the contents within the case.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 4210230 issued to Weiner (Abstract, the luggage case is collapsible and expandable);
US Patent 7232018 issued to Salander (Fig 18, luggage case is collapsible and expandable).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731